DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response to the last Office Action, filed 6/22/2021, has been entered and made of record. 
Claims 1-20 are currently pending. Applicants arguments filed 9/22/2021 have been fully considered but they are not persuasive. The double patenting rejection is still maintained note that Applicants acknowledge the double patenting rejection made in the Office Action and respectfully request that the rejection be held in abeyance until the pending claims are in condition for allowance.  
Applicant argues that Du does not teach “ "calculating a magnitude value for a spatial frequency of the subset" and the cited passage describes fingerprint image data, referring specifically to the magnitude of ridge data, the magnitude of valley data, image contrast, and image sharpness of the fingerprint image data. However, none of these values indicates any frequency of the image data. Examiner refers to Du et al that teaches in paragraph [0011] and [0083] determining whether an object is a finger may involve determining whether the fingerprint sensor data indicates elements that are within a range of spatial frequencies. The elements may, for example, be periodic or quasi-periodic elements. In some examples, determining whether the object is a finger may involve distinguishing a finger from another body part. In some implementations, determining whether the object is a finger may involve transforming fingerprint sensor data into the frequency domain, performing a texture analysis, applying a feature detection algorithm and/or applying an edge detection algorithm. Additionally, Du et al teaches  in paragraph [0091]  that teaches Signal-to-noise ratios (SNR) may be determined, for example, by dividing the relative amplitude of fingerprint sensor data corresponding to ridges of a fingerprint by the amplitude of the background (such as valleys of a fingerprint i.e. subset). Image contrast may be determined, for example, by comparing the magnitude of the ridge data (I.e., magnitude of the subset) with the magnitude of the valley data, such as by generating a ratio between one or more ridges and one or more valleys of the fingerprint image data. Image sharpness may be determined, for example, by comparing the magnitudes of ridge data and valley data and dividing by the number of sensor pixels between an edge of a ridge and the 
	Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 7-11, 13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable 
over Du et al (US 2016/0063294) in view of Hoyos et al (US 2016/0117544)

As to claim 1, Du et al teaches the method, comprising: 
detecting a presence of an object at a fingerprint sensor (fingerprint sensor system; 102);
 in response to detecting the presence of the object, acquiring image data for the object based on signals from the fingerprint sensor( paragraph [0015]); for each subset of one or more subsets of the image data, calculating a magnitude value for a spatial frequency of the subset  (Image contrast may be determined, for example, by comparing the magnitude of the ridge data with the magnitude of the valley data, such as by generating a ratio between one or more ridges and one or more valleys of the fingerprint image data. Image sharpness may be determined, for example, by comparing the magnitudes of ridge data and valley data and dividing by the number of sensor pixels between an edge of a ridge and the floor of a valley, paragraph [0091], [0011], and [0138]). While Du meets a number of the limitations of the claimed invention, as pointed out more fully above, Du fails to specifically teach “identifying the object as a finger based on comparing the magnitude value to a threshold. “.  Specifically, Hoyos et al. teaches authenticating a user with a mobile device that includes steps for capturing imagery of a user's face, analyzing the imagery to identify the portion of the image depicting the user's eyes, segmenting the eye image to isolate the iris image data, and encoding the iris image data in iris template. The present disclosure further describes authenticating the user based on the encoded iris template and additional techniques for preventing erroneous authentication caused by spoofing (see abstract). Additionally, Hoyos clearly teaches analyzing, by the processor, the result to identify a reflection peak; calculating, by the processor, a magnitude of the reflection peak; and wherein liveness is determined as a function of the calculated magnitude of the reflection peak, wherein the step of determining liveness further comprises: calculating, by the processor, a liveness score as a function of the magnitude of the reflection peak; determining, by the processor, that the calculated liveness score exceeds a prescribed threshold. It would have been obvious to one of ordinary skill in the art to identify the object as a finger by comparing the magnitude 
As to claim 2, Hoyos et al teaches the method of claim 1, wherein for each subset of the one or more subsets of the image data, the subset includes intensity values measured from unit cells along a corresponding section line across the fingerprint sensor (paragraph [0093], [0131]). 
As to claim 3, Hoyos et al teaches the method of claim 2, wherein the one or more subsets of the image data includes a plurality of subsets of the image data, and wherein for each subset of the plurality of subsets of the image data, the section line corresponding to the subset is orthogonal to a section line corresponding to a different subset of the plurality of subsets (figure 12M and paragraph [131]).. 
As to claim 7, Hoyos et al teaches the method of claim 1, wherein calculating the magnitude value comprises performing a Goertzel calculation based on the spatial frequency (Goertzel filter; paragraph [0090-0094],[0174-0175]). 
As to claim 8, Du et al teaches the method of claim 1, identifying the object as a finger is further based on comparing ridge directions of a plurality of regions of a surface of the object captured in the image data (paragraph [0091], [0071]). 
As to claim 9, Hoyos et al teaches the method of claim 1, further comprising, in response to identifying the object as a finger, transitioning a host device from a low power consumption state to a high power consumption state, wherein the fingerprint sensor controller is operable in a different power mode than the host device (paragraph [0083]; [0108]).
The limitation of claims 10-11, 13, and 16-20 has been addressed above.


Allowable Subject Matter
s 4-6, 12, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                      Contact Information Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m.  .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Nay Maung, can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

NANCY. BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664